686 So. 2d 278 (1996)
Ex parte Shelby GARGIS.
In re CONSOLIDATED STORES, INC. v. Shelby GARGIS.
1951847.
Supreme Court of Alabama.
November 22, 1996.
Rodney B. Slusher, Florence, for Petitioner.
Clarence M. Small, Jr., Deborah Alley Smith and Jane G. Ragland of Rives & Peterson, Birmingham, for Respondent.
Timothy L. Dillard, Lawrence T. King and Todd A. Delcambre of Dillard, Goozee & King, Birmingham, for Amicus Curiae Fay Cashman in support of petition for writ of cert.
Prior report: Ala.Civ.App., 686 So. 2d 268.
BUTTS, Justice.
The petition for the writ of certiorari is denied.
Our denial of the petition in this case should not be taken as an approval of the reasoning in the Court of Civil Appeals' opinion.
WRIT DENIED.
HOOPER, C.J., and ALMON and COOK, JJ., concur.
HOUSTON, J., concurs in the result.